On Rehearing.
Per Curiam: :
Counsel for plaintiff in error contends that having in his brief in support of his application for. a supersedeas requested oral argument, it was error for the court to affirm the judgment without granting that request. The right of oral argument is governed by our rules under the power conferred by chapter 121, S. L. 1913. Rule 54 provides:
“Whenever ¿ supersedeas is denied, the court, in its discretion, may affirm or reverse the judgment.”
And Rule 42 provides:
“Oral arguments * * * will not be permitted on applications for supersedeas * *
The objection is not well taken. The rehearing is denied.